DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3, 5-6, 11-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., (EP 3 297 192 A1).

Regarding Claim 1,	 (Currently Amended) Kim discloses a contention window management method applied to an unlicensed band, comprising: (Kim, page 1 (57), Kim discloses a method for adjusting contention window size on basis of HARQ-ACK information in wireless system supporting unlicensed band. For details Figs. 13a-13b, and Figs. 27 to Fig. 30, paragraphs [0245]-[0392] be referred. Advantageous Effects: [0017] Data be transmitted and received efficiently in a wireless access system supporting unlicensed band. Paragraph [0018] a channel access procedure be performed efficiently by adjusting a contention window size, [0019] As a time when an adjusted contention window size is to be applied is provided, an adjustment procedure be performed efficiently, [0020] As a feedback is transmitted by distinguishing a collision situation from channel error situation in an unlicensed band, an evolved node B (eNB) or a transmission node use a different retransmission scheme according to a situation: therefore, the data be transmitted reliably)
sending, by a sending device, one or more data packets to one or more receiving devices in one reference time unit or a plurality of reference time units, wherein the one or more data packets occupy a first bandwidth; (Kim, paragraphs [0386]-[0387] A UE act as a transmission end on a UL and as a reception end on a DL.  An eNB act as a reception end on a UL and a transmission end on DL, [0387] Each of the UE and the eNB include a Transmitter (Tx) 3040 or 3050, Figs. 13a and 13b, section 2 is related to carrier aggregation which is bandwidth aggregation and disclose first bandwidth, second bandwidths as 20 MHz and also disclose component carriers CC1, CC2 etc.  The reference discloses time, slot and TTI)
receiving, by the sending device from the one or more receiving devices, a hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback or a plurality of HARQ-ACK feedbacks for the one or more data packets; and (Kim, page 1, (57), [0009]-[0014] HARQ-ACK feedbacks, paragraphs [0386]-[0387], the paragraphs [0267], [0304] and [0308] explicitly disclose HARQ-ACK feedback, [0387] Each of the UE and the eNB include a Transmitter (Tx) 3040 or 3050 and a Receiver (Rx) 3060 or 3070, for controlling transmission and reception of information, data and/or messages, and an antenna 3000 or 3010 for transmitting and receiving information, data, and/or messages)
determining, by the sending device, a contention window CW size of a second bandwidth with reference to the HARQ or HARQs for the one or more data packets. (Kim, page 1, (57), [0009]-[0014] HARQ-ACK feedbacks, Determining/adjusting contention window size, Paragraphs [0245]-[0284] describe various methods for determining/adjusting contention window size. Paragraphs [0386]-[0387] disclose transmitter (Tx) and receiver (Rx), Figs. 27-30, section 4.1.10, paragraphs [0318]-[0332] disclose method for updating CWS based on HARQ process, Figs. 13a and 13b, section 2 is related to carrier aggregation which is bandwidth aggregation and disclose first bandwidth, second bandwidths as 20 MHz and also disclose component carriers CC1, CC2 etc.)

Regarding Claim 2,	 (Currently Amended) Kim discloses the method according to claim 1, wherein the determining, by the sending device, a contention window CW size of a second bandwidth with reference to the HARQ or HARQs for the one or more data packets comprises: (Kim, [0386]-[0387] disclose transmitter (Tx) sending device, page 1, (57) CW size, HARQs, the paragraphs [0198]-[0207] disclose about HARQ process/HARQ method.  Section 4.1.1, paragraphs [0262]-[0269] disclose method for using HARQ-ACK Information based on reference subframe, section 4.1.10 paragraphs [0318]-[0332] disclose method for updating CWS based on HARQ process)
determining the CW size of the second bandwidth based on a percentage Z of NACKs or ACKs in the HARQ or HARQs for the one or more data packets. (Kim, Fig. 29, section 4.1.8, paragraphs [0295]-[0313] disclose method for configuring Z value for CWS update, section 4.12, Fig. 29, paragraphs [0358]-[0368] disclose methods for setting Z value for CWS Adjustment, paragraphs [0318]-[0332] disclose method for updating CWS based on HARQ process)
 
Regarding Claim 3,	 (Currently Amended) Kim discloses the method according to claim 1, wherein the HARQ-ACK or a plurality of HARQ-ACK feedbacks for the one or more data packets comprises or comprise one or a combination of the following: (Kim, page 1 (57), paragraphs [0010]-[0014] and various other paragraphs disclose HARQ-ACK or HARQ-ACK information.  The paragraphs [0267], [0304], and [0308] explicitly disclose HARQ-ACK feedback)
one or more transport block (TB) HARQ-feedbacks corresponding to one or more first data packets, or one or more code block group HARQs (CBG HARQs) corresponding to one or more second data packets.  (Kim, paragraphs [0267], [0304], and [0308] explicitly disclose about HARQ-ACK feedback, the paragraph [0318] discloses transport block (TB))

Regarding Claim 5,	 (Currently Amended) Kim discloses the method according to claim 1, wherein the determining a CW size of a second bandwidth with reference to the (Kim, section 4.1.10, paragraphs [0358]-[0332] disclose method for updating CWS based on HARQ process)
determining the CW size of the second bandwidth with reference to the HARQ or HARQS for the one or more data packets sent in the one reference time unit, wherein (Kim, section 4.1.10, paragraphs [0318]-[0332] disclose method for updating CWS based on HARQ process)
the one reference time unit is a start time unit of a latest transmission performed by the sending device. (Kim, section 4.1.10, paragraphs [0318]-[0332] and section 4.2, paragraphs [0369]-[0372], Time for Applying Contention Window Size, section 4.1.9 paragraphs [0314]-[0317] disclose Timer Based CWS update method)
  
Regarding Claim 6,	 (Currently Amended) Kim discloses the method according to claim 1, wherein the determining a CW size of a second bandwidth with reference to the HARQ or HARQs for the one or more data packets comprises: (Kim, section 4.1.10, paragraphs [0358]-[0332] disclose method for updating CWS based on HARQ process)
determining the CW size of the second bandwidth with reference to the HARQ or HARQs for the one or more data packets sent in the plurality of reference time units, wherein (Kim, section 4.1.10, paragraphs [0318]-[0332] disclose method for updating CWS based on HARQ process)
the HARQ or HARQs for the one or more data packets comprises or comprise the HARQ or HARQs for the one or more data packets sent in the latest plurality of (Kim, section 4.1.10, paragraphs [0318]-[0332] and section 4.2, paragraphs [0369]-[0372], Time for Applying Contention Window Size, section 4.1.9 paragraphs [0314]-[0317] disclose Timer Based CWS update method, The reference discloses about time and frequency which is time domain and frequency domain respectively)

Regarding Claim 11,	 (Currently Amended) Kim discloses a sending device, comprising a processor and a transceiver connected to the processor, wherein (Kim, Fig. 30, [0385]-[0395], [0387] Each of the UE and the eNB include a Transmitter (Tx) 3040 or 3050 and a Receiver (Rx) 3060 or 3070, for controlling transmission and reception of information, data and/or messages, and an antenna 3000 or 3010 for transmitting and receiving information, data, and/or messages, [0388] Each of UE or eNB further include processor 3020 or 3030 for implementation or execution and a memory 3080 or 3090 for temporarily or permanently storing operations of the processor 3020 or 3030)
the transceiver is configured to send one or more data packets to one or more receiving devices in one reference time unit or a plurality of reference time units, wherein the one or more data packets occupy a first bandwidth; (Kim, Fig. 30, [0385]-[0395], Figs. 13a-13b disclose first bandwidth)
the transceiver is further configured to receive, from the one or more receiving devices, a hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback or a plurality of HARQ-ACK feedbacks for the one or more data packets; and (Kim, Fig. 30, paragraphs [0385]-[0395] disclose transceiver (i.e. transmitter and receiver), page 1 (57), paragraphs [0010]-[0014] and various other paragraphs disclose HARQ-ACK or HARQ-ACK information.  The paragraphs [0267], [0304], and [0308] explicitly disclose HARQ-ACK feedback)
the processor is configured to determine a contention window (CW) size of a second bandwidth with reference to the HARQ or HARQs for the one or more data packets.  (Kim, Fig. 30, [0385]-[0395], The paragraph [0388] disclose processors, page 1, (57) CW size, HARQs, the paragraphs [0198]-[0207] disclose about HARQ process/HARQ method.  Section 4.1.1, paragraphs [0262]-[0269] disclose method for using HARQ-ACK Information based on reference subframe, section 4.1.10 paragraphs [0318]-[0332] disclose method for updating CWS based on HARQ process)

Regarding Claim 12,	 (Currently Amended) Kim discloses the sending device according to claim 11, wherein the processor is configured to determine the CW size of the second bandwidth based on a percentage Z of NACKs or ACKs in the HARQ or HARQs for the one or more data packets.  (Kim, Fig. 29, section 4.1.8, paragraphs [0295]-[0313] disclose method for configuring Z value for CWS update, section 4.12, Fig. 29, paragraphs [0358]-[0368] disclose methods for setting Z value for CWS Adjustment)

Regarding Claim 13,	 (Currently Amended) Kim discloses the sending device according to claim 11, wherein one or more transport block TB HARQ-feedbacks corresponding to one or more first data packets, or a HARQ or HARQs for one or more (Kim, paragraphs [0267], [0304], and [0308] explicitly disclose about HARQ-ACK feedback, the paragraph [0318] discloses transport block (TB))

Regarding Claim 15,	 (Currently Amended) Kim discloses the sending device according to claim 11, wherein the processor is configured to: (Kim, Fig. 30, [0385]-[0395])
determine the CW size of the second bandwidth with reference to the HARQ or HARQs for the one or more data packets sent in the one reference time unit, (Kim, [0386]-[0387], sending device, page 1, (57) CW size, HARQs, the paragraphs [0198]-[0207] disclose about HARQ process/HARQ method.  Section 4.1.1, paragraphs [0262]-[0269] disclose method for using HARQ-ACK Information based on reference subframe, section 4.1.10 paragraphs [0318]-[0332] disclose method for updating CWS based on HARQ process)
wherein the one reference time unit is a start time unit of a latest transmission performed by the sending device. (Kim, section 4.1.10, paragraphs [0318]-[0332] and section 4.2, paragraphs [0369]-[0372], Time for Applying Contention Window Size, section 4.1.9 paragraphs [0314]-[0317] disclose Timer Based CWS update method)
  
Regarding Claim 16,	 (Currently Amended) Kim discloses the sending device according to claim 11, wherein the processor is configured to: (Kim, Fig. 30, [0385]-[0395])
(Kim, [0386]-[0387], sending device, page 1, (57) CW size, HARQs, the paragraphs [0198]-[0207] disclose about HARQ process/HARQ method.  Section 4.1.1, paragraphs [0262]-[0269] disclose method for using HARQ-ACK Information based on reference subframe, section 4.1.10 paragraphs [0318]-[0332] disclose method for updating CWS based on HARQ process)
the HARQ or HARQs for the one or more data packets comprises or comprise the HARQ or HARQs for the one or more data packets sent in the latest plurality of reference time units on non- overlapping frequency domain units.  (Kim, section 4.1.10, paragraphs [0318]-[0332] and section 4.2, paragraphs [0369]-[0372], Time for Applying Contention Window Size, section 4.1.9 paragraphs [0314]-[0317] disclose Timer Based CWS update method)
 
Allowable Subject Matter
5.	Claims 4, 7-10, 14, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463